Henry G, Smith, J.,
delivered the opinion of the Court.
The Court is of opinion, where one of two partners of a firm resides in the State, and the other is a nonresident, the non-residence of the latter is not a ground on which an original attachment bill in Chancery will lie in favor of a creditor of the firm, against the two partners, and the effects of the firm.
*511Whether, upon a firm debt, the creditor may have his bill against the non-resident partner, and attach his interest in the firm assets, and bring in the resident partner as a defendant, for the purpose of ascertaining the interest of the non-resident partner, need not now be decided. Such proceeding would involve an absurd, and perhaps nugatory result. The interest attached in such case would be the share of the non-resident attached partner, in the partnership effects, after the partnership debts are all paid, including the debt owing to the attaching creditor. Thus the attaching creditor would be entitled to have toward the payment 'of his demand, after it was already paid in the settlement of the partnership accounts, the residuary interest of the attached partner in the firm properties.
The frame of these bills is, to attach the firm properties, on the ground of the non-residence of one of the partners.
The Chancellor sustained the demurrer of the defendants, and dismissed the bills, and we affirm his decrees.